DISMISS; and Opinion Filed February 12, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00006-CV

                          IN RE SENRICK WILKERSON, Relator

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F10-01183-J

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers


       Relator files this motion seeking a writ of coram nobis and a writ of error. The facts and

issues are well known to the parties, so we need not recount them herein. For the reasons set

forth in the companion case, No. 05-14-00005-CV, this Court does not have jurisdiction over

relator’s petition. Accordingly, we DISMISS relator’s petition.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


140006F.P05